t c memo united_states tax_court charles f smith petitioner v commissioner of internal revenue respondent docket no filed date charles f smith pro_se michael d zima for respondent memorandum opinion wells judge respondent determined a deficiency in income_tax of dollar_figure for petitioner’s taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues we must decide are whether petitioner is entitled to a sec_151 dependency_exemption for his son for taxable_year whether petitioner is entitled to a sec_21 child_care_credit for taxable_year whether petitioner is entitled to a sec_24 child_tax_credit for taxable_year and whether petitioner is entitled to a sec_32 earned_income_credit for taxable_year background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition petitioner resided in tallahassee florida in this opinion our references to i t d s are to the biological son of petitioner and rhonda gibson ms gibson petitioner and ms gibson were never married and did not live together during during the school year i t d s lived with ms gibson her husband and her other son at ms gibson’s home in fort valley georgia petitioner visited i t d s approximately two weekends per month and on holidays during these visits petitioner and i t d s stayed with petitioner’s mother in fort valley georgia rather than returning to petitioner’s apartment in tallahassee florida for weeks during the summer i t d s lived with petitioner at petitioner’s apartment in tallahassee and spent approximately two weekends per month with ms gibson at her home in georgia during the state of florida withheld dollar_figure from petitioner’s paychecks for child_support payments to ms gibson the state of florida continued to withhold child_support payments during the weeks of the summer when i t d s stayed with petitioner during petitioner began a legitimization proceeding to support his claim for custody of i t d s in the event i t d s was ever removed from ms gibson’s home petitioner and ms gibson do not have an agreement regarding who may claim i t d s as a dependent and both petitioner and ms gibson claimed i t d s as a dependent and as a qualifying_child for purposes of the earned_income_credit petitioner also claimed a sec_21 child_care_credit and a sec_24 child_tax_credit on his tax_return respondent determined that petitioner was not entitled to a dependency_exemption child_care_credit child_tax_credit and earned_income_credit and sent 1ms gibson and petitioner’s mother both resided in the town of fort valley georgia during the year in issue 2petitioner did not attach to his a return a form_8332 release of claim to exemption for child of divorced or separated parents or similar written declaration signed by ms gibson releasing her claim to the exemption petitioner a notice_of_deficiency on date petitioner petitioned this court discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 if a taxpayer introduces credible_evidence with respect to a factual issue then the burden_of_proof shifts to the commissioner with respect to that issue sec_7491 credible_evidence means evidence that a court would find sufficient to base a decision upon if no contrary evidence were submitted and does not include implausible factual assertions or frivolous claims the evidence must be worthy of the court’s belief 116_tc_438 the burden_of_proof does not shift to the commissioner if the taxpayer fails to comply with the substantiation and record- keeping requirements of the internal_revenue_code sec_7491 and b in the instant case the only evidence petitioner offered to support his claim that he had custody of i t d s for over half of was his own vague implausible uncorroborated testimony furthermore petitioner did not produce any documents receipts or witnesses substantiating the amounts he allegedly paid to support i t d s or for child care during accordingly we hold that petitioner has failed to meet the requirements of sec_7491 and and therefore the burden_of_proof remains on him to prove that he is entitled to the deductions and credits claimed on his return and disallowed in the notice_of_deficiency in general a taxpayer is allowed an exemption for each dependent sec_151 a dependent includes a son or daughter of the taxpayer over half of whose support for the calendar_year was provided by the taxpayer sec_152 in the case of a child who receives over half of his support3 during the calendar_year from his parents who are divorced or separated or who live apart during the last months of the calendar_year the child is treated as receiving over half of his support from the parent having custody for the greater portion of the calendar_year sec_152 the special support_test in sec_152 applies to parents who were never married 121_tc_245 the noncustodial_parent may claim the child as a dependent if he files a form_8332 or similar written declaration signed by the custodial_parent stating that the custodial_parent will not claim the child as a dependent sec_152 3we infer from the record that ms gibson and petitioner provided over half of i t d s ’s support during but note that i t d s ’s grandmother may have provided some support petitioner testified that i t d s lived with ms gibson and her husband during the school year and lived with petitioner for weeks during the summer petitioner visited i t d s approximately two weekends per month during the school year and on holidays and i t d s returned to ms gibson approximately two weekends per month during the summer petitioner did not give specific dates or maintain a log regarding when he had custody of i t d s and testified that he had no formula for how he calculated the number of days he had custody of i t d s petitioner’s vague testimony is insufficient to meet his burden of proving that he had custody of i t d s for over half of see caputi v commissioner tcmemo_2004_283 even if petitioner did have custody of i t d s as often as he claimed petitioner still did not have custody of i t d s for over half of see eg allen v commissioner tcmemo_1992_623 concluding that the taxpayer who had custody on occasional weekends and during the summer did not have custody for over half the year petitioner did not attach to his return a form_8332 4petitioner attached an appendix to his brief detailing the days he had custody of i t d s and claiming they totaled petitioner did not present this evidence at trial ex_parte statements in briefs are not evidence and will not be addressed rule b lombard v commissioner tcmemo_1994_154 n affd without published opinion 57_f3d_1066 4th cir accordingly we disregard this document in making our decision 5according to respondent’s calculations petitioner had custody of i t d s for less than days well short of half of the calendar_year or similar written declaration signed by ms gibson stating that she would not claim i t d s as a dependent see sec_152 accordingly we hold that petitioner is not entitled to a sec_151 dependency_exemption for taxable_year we do not engage in a lengthy discussion of whether petitioner qualifies for the child_care_credit or the child_tax_credit pursuant to sec_21 and sec_24 respectively because those sections require that the taxpayer show his entitlement to a dependency_exemption pursuant to sec_151 see sec_21 sec_24 furthermore because the court has found that i t d s did not have his principal_place_of_abode with petitioner for more than half of the year i t d s is not a qualifying_child pursuant to sec_32 as noted above petitioner is not entitled to a dependency_exemption under sec_151 accordingly we hold that petitioner is not entitled to a child_care_credit child_tax_credit or earned_income_credit under sec_21 sec_24 and sec_32 respectively for taxable_year we have considered all of the parties’ contentions to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
